Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Victor Baranowski on October 19, 2021.

The application has been amended as follows: 

A solvent reservoir filter for a liquid chromatography system comprising:
a first screen configured to filter solvent received through the first screen;
a second screen configured to filter solvent received through the second screen;
a main body extending between and connecting the first screen and the second screen; and
a fluid outlet configured to expel solvent filtered by the first and second screens from the solvent reservoir filter,
wherein the main body further comprises a first integrated shear joint extending about a circumference of the main body, the first integrated shear joint having a first portion and a second portion compressed with a press-fit to retain the first screen between the first and second portions, wherein the main body further comprises a second integrated shear joint extending about the circumference, the second integrated shear joint having a third portion and a fourth portion compressed with a press-fit to second screen between the third and fourth portions, wherein compression of the first and second integrated shear joints is configured to permanently break the shear joints into the press-fits.

12.  Cancelled.

13.  A method of filtering solvent in a liquid chromatography system, the method comprising:
providing a solvent reservoir containing a solvent;
providing a solvent reservoir filter for the liquid chromatography system the solvent reservoir filter comprising:
a first screen configured to filter solvent received through the first screen;
a second screen configured to filter solvent received through the second screen;
a main body extending between and connecting the first screen and the second screen; and
wherein the main body further comprises a first integrated shear joint extending about a circumference of the main body, the first integrated shear joint having a first portion and a second portion compressed with a press-fit to retain the first screen between the first and second portions, wherein the main body further comprises a second integrated shear joint extending about the circumference, the second integrated shear joint having a third portion and a fourth portion compressed with a press-fit to retain the second screen between the third and fourth portions, wherein compression of the first and second integrated shear joints is configured to permanently break the shear joints into the press-fits;
providing the solvent reservoir filter into the solvent reservoir containing the solvent;
attaching a tube to the fluid outlet such that the tube extends out of the solvent reservoir and is connected to the liquid chromatography system;
filtering, by each of the first and second screen, the solvent;

expelling, by the fluid outlet through the tube, the filtered solvent from the solvent reservoir filter.

	18-21. Cancelled.

22.  A liquid chromatography system comprising:
a solvent delivery system including: 
a solvent reservoir;
a solvent reservoir filter comprising:
a first screen configured to filter solvent received through the first screen;
a second screen configured to filter solvent received through the second screen;
a main body extending between and connecting the first screen and the second screen; and
a fluid outlet configured to expel solvent filtered by the first and second screens from the solvent reservoir filter, wherein the main body further comprises a first integrated shear joint extending about a circumference of the main body, the first integrated shear joint having a first portion and a second portion compressed with a press-fit to retain the first screen between the first and second portions, wherein the main body further comprises a second integrated shear joint extending about the circumference, the second integrated shear joint having a third portion and a fourth portion compressed with a press-fit to retain the second screen between the third and fourth portions, wherein compression of the first and second integrated shear joints is configured to permanently break the shear joints into the press-fits; and
a tube extending into the fluid outlet configured to receive solvent filtered by the solvent reservoir filter; 

a liquid chromatography column located downstream from the solvent delivery system and the sample delivery system; and
a detector located downstream from the liquid chromatography column.

	Allowable Subject Matter
Claims 1-6, 8-11, 13-17, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest recited prior art, Thompson and Nauseda (of record), fails to anticipate or render obvious the novel subject matter of applicant’s invention, namely a reservoir filter having multiple filters formed between integrated shear joints, wherein said shear joints are configured to be permanently broken to form a press-fit interaction thereby retaining filtration media within said press-fit enclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779